                 Case 21-10016-BLS         Doc 12     Filed 01/13/21     Page 1 of 1




                            UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


 In re:                                               Case No. 21-10016/BLS
Aura Financial Corporation
                                                      Chapter 7
f/k/a Insikt, Inc.
                                                      341 Meeting Date: February 3, 2021 @ 11:00 a.m.
                                  (Debtor.)

             NOTICE THAT THE SECTION 341 MEETING WILL
                  BE CONDUCTED TELEPHONICALLY
        PLEASE TAKE NOTICE that the section 341 meeting of creditors for this case will be
held telephonically. Parties wishing to participate in the section 341 meeting should use the
following dial in instructions:
          Call In Number: 1-866-687-1508
          Participant Passcode: 5411546
       PLEASE FOLLOW the instructions below to ensure a smooth telephonic section 341
meeting of creditors. You must use a touch-tone phone.
   •      If you have a choice, use a landline phone, instead of a cell phone.
   •      Dial the call-in number and then enter the passcode, which consists of 7 numbers and is
          followed by a # sign.
   •      Make the call from a quiet area where there is as little background noise as possible.
   •      Mute your phone and do not speak until the bankruptcy trustee calls your case. (Other
          meetings of creditors will likely be in session when you call in. You will still be able to
          hear the trustee even when your phone is muted. Each case will be announced at the start
          of its section 341 meeting).
   •      Unmute your phone when the trustee calls your case so that the trustee can hear you.
   •      Wait until the trustee calls your case before speaking because more than one case may be
          waiting on the conference line at any given time.
   •      When speaking, identify yourself.
   •      Do not put the phone on hold at any time after the call is connected.
   •      Once your meeting of creditors is finished, hang up. If you become disconnected before
          your meeting of creditors is finished, call back.

                                                /s/ Alfred T. Giuliano
                                                Chapter 7 Trustee
